TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED OCTOBER 9, 2020



                                     NO. 03-19-00597-CV


                           Crystal Elizabeth De La Torre, Appellant

                                                v.

                             Armando De La Torre, Jr., Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
        REVERSED AND REMANDED -- OPINION BY JUSTICE SMITH;
              DISSENTING OPINION BY JUSTICE GOODWIN




Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the denial of appellant’s motion to dismiss. Therefore, the Court reverses the denial of

appellant’s motion and remands the case to the trial court for further proceedings consistent with

the Court’s opinion. The appellee shall pay all costs relating to this appeal, both in this Court

and in the court below.